MEMORANDUM *
The IJ did not err in rejecting petitioner’s application for asylum and withholding of removal because substantial evidence supports the IJ’s finding that petitioner was not credible. Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000).
Nor did the BIA’s decision to streamline petitioner’s case violate due process, Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003), or contravene 8 C.F.R. § 1003.1(a)(7).
Petitioner’s ineffective assistance of counsel claim fails because petitioner did not raise it below. See 8 U.S.C. § 1252(b)(4)(A).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.